Citation Nr: 1415558	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, in part, denied the Veteran a compensable rating for his service-connected hypertension.  The Veteran filed a notice of disagreement (NOD) in January 2010.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

In May 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In December 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

During the Board hearing, the undersigned granted a 30-day abeyance for the submission of additional evidence.  Additional evidence was received in December 2013, along with  a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

A review of the Virtual VA paperless claims processing system reveals only a transcript of the Veteran's December 2013 Board hearing. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the March 2009 claim for increase, although the Veteran has required medication for control of hypertension at times, his  actual systolic blood pressure has been predominately less than 160, there is no history of actual diastolic blood pressure predominantly 100 or more, and there is no evidence of hypertensive heart disease.

3.  The applicable criteria have been adequate to rate the Veteran's hypertension at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the ROty).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, the July 2010 Statement of the Case (SOC) set forth the criteria for higher ratings for each disability under consideration, (the timing and form of which suffices, in part, for Dingess/Hartman).  The Veteran's claim was then readjudicated by the March 2013 supplemental statement of the case (SSOC). 

Although the RO has not issued a VCAA notice letter specific to the claim for a higher rating for hypertension, on these facts, the absence of such a letter has not prejudiced the Veteran.

In addition to the notice indicated above, in an April 2009  letter-albeit, in connection with a claim for service connection for sleep apnea-the  RO provided notice to the Veteran explaining what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  And, during the Board hearing, both the Veteran and his representative exhibited actual knowledge of what was needed to substantiate the Veteran's claim. 

The Board also notes that previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.  However, the appellant has not shown actual prejudice in any notice error or omission in connection with this claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of September 2009 and June 2012 VA examinations.  Also of record and considered in connection with the claim on appeal is the transcripts of the Board's hearings, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action in this appeal, prior to appellate consideration, is required.

Notably, the VA examiners that conducted the VA examinations in September 2009 and June 2012 thoroughly assessed the current manifestations of the Veteran's service-connected disability and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disability than that reflected in the evidence in the claims file.  All appropriate testing needed to assess the current status of the Veteran's disability was accomplished, and all subjective and objective symptomatology was described and reported.  Moreover, the medical examiner's clinical findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board thus finds that the September 2009 and June 2012 VA examinations are adequate for evaluation of the disability under consideration, and that, on these facts, no further examination is needed.  

As for the DRO and Board hearings, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  

Here, during the May 2012 and December 2013 hearings, the DRO and undersigned Veterans Law Judge identified the issue on appeal, and elicited pertinent testimony concerning the nature and severity of, and treatment for, the Veteran's hypertension.  Moreover, the Board hearing transcript, in particular,  also reflect appropriate exchanges between the Veteran, his representative and the undersigned Veterans Law Judge pertaining to the Veteran's service-connected disability and the bases for denial of the claim.  While the submission of specific, additional evidence was not explicitly suggested, the Veterans Law Judge left the claims file open for an additional 30 days for the Veteran to submit additional evidence, and the Veteran, in fact, submitted such evidence; hence, any omission is this regard was harmless.  As such, the Board finds that the requirements of 38 C.F.R. 3.103(c)(2) have been met, and that the hearings were legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis in undertaken with the possibility that different ratings may be warranted for different time periods, based on the facts found.

Historically, in the July 2006 award of service connection, the RO assigned an initial 0 percent (noncompensable) rating.  The Veteran filed the current claim for increased rating in March 2009.  After the  September 2009 rating decision continued the Veteran's noncompensable disability, this appeal ensued.

 Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular  disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure  predominantly 110 or more, or systolic pressure predominantly  200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120mm or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130mm or more.  According to note 1 hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104. 

Notably, VA rating criteria separately evaluate hypertension from hypertensive heart disease and other types of heart disease. 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 3. 

During  the Veteran's September 2009 VA examination, his blood pressure was recorded as  122/64 ( lying), 128/72 ( sitting), and 126/78.  He was noted be on the medication Avalide.  

The Veteran submitted private treatment records that document d the following blood pressure readings: 120/76 in March 2010, 126/90 in June 2010, 130/74 in August 2010, 122/84 in October 2011, 136/82 in November 2011, 130/90 in July 2012, 130/80 in January 2013, 120/70 in June 2013, and 160/90 in October 2013. 

During the  June 2012 VA examination, the Veteran  denied any interval changes since his 2007 VA examination and any complications of hypertension.  It was stated that he was on continuous medication for hypertension.  His blood pressure readings were noted to be 139/91, 128/82, and 124/78. 

Considering pertinent evidence of record in light of the applicable criteria, the Board finds that a compensable rating for service-connected hypertension is not warranted at any point pertinent to the claim on appeal.   in this respect, probative evidence shows that, although the Veteran has required the use of medication for hypertension throughout the appeal period, his  systolic blood pressures has been predominately less than 160, that there is no history of diastolic pressure predominantly 100 or more. 

Here, the Veteran has submitted not only his private treatment records but  has arranged his blood pressure readings into charts (submitted in July 2010 and January 2014), to include comparisons of what his readings would have been without medication for control.  However, such evidence includes no objective testing results that actually document that the Veteran has had systolic blood pressure predominantly 160 or more or diastolic pressure predominantly 100 or more-required for the minimum, compensable 10 percent rating under DC 7101 .  The Veteran has argues that his rating for hypertension should be based on blood pressure readings that would exist if he was not  taking medication.  However, there is nothing in the governing regulation, or its history, that would permit the Board to ignore actual testing results to do so.  According to the Secretary, "the evaluation for hypertension is based not on the amount of medication required to control it, but on the level of control that can be achieved."  While there may be more side effects with higher levels of medication or with combined antihypertensive medications, the disabling side effects of medication may be separately evaluated under the provisions of 38 C.F.R. § 3.310(a).  62 Fed. Reg. 65207, 65215 (December 11, 1997).   

Thus, while the oral and written assertions of the Veteran and his representative have been considered, the lay assertions made in support of his claim for a higher schedular rating simply are not entitled to more weight than the objective results of testing and findings administered and rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As indicated, here, such testing results and findings do not support the assignment of even the minimum compensable rating for hypertension under DC 7101.  The Veteran also has not been shown to have associated heart disease to warrant an additional rating under another diagnostic code under 38 C.F.R. § 4.104.
The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the July 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As discussed above, the applicable rating criteria contemplates the type of symptoms and level of impairment associated with the Veteran's disability, and provide for higher ratings based on other, and/or more significant impairment.  Significantly, there is no evidence or argument that the applicable criteria are not adequate to evaluate the Veteran's disability.  As such, the fundamental requirement for invoking the procedures for extra-schedular consideration  set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While,  under these circumstances, the Board need not address whether the disability presents such unusual factors as marked interference with employment or repeated hospitalization, it is noteworthy that  both VA examiners  noted that the Veteran's hypertension did not affect his activities of daily living.  

For all the foregoing reasons, the Board finds that there is no basis for  staged rating of the Veterans hypertension,  pursuant to Hart, and that the claim for a compensable  rating  must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A compensable rating for the service-connected hypertension is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


